                        Case 20-15634-EPK          Doc 55   Filed 04/01/21     Page 1 of 3




         ORDERED in the Southern District of Florida on April 1, 2021.




                                                              Erik P. Kimball, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                        (WEST PALM BEACH)


        In re:                                                               Case No. 20-15634-EPK
                                                                             Chapter 7
        DOMINGUEZ, HECTOR
               Debtor                          /


                    AGREED ORDER GRANTING CREDITOR’S, GLADYS FERRER,
                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY (DE #26)

                 THIS CAUSE came on before the court upon the Creditor’s, Gladys Ferrer, Motion for

        Relief from the Automatic Stay (DE #26). Upon consideration of the motion; the record and noting

        the parties have an agreement, it is
                Case 20-15634-EPK       Doc 55       Filed 04/01/21   Page 2 of 3




ORDERED THAT:

   1. The Motion for Relief from Stay filed by Gladys Ferrer (hereafter “Creditor”) is

       GRANTED and the stay imposed pursuant to 11 U.S.C. §§361 and 362 is modified, so as

       to allow Creditor to proceed with the State Court Action (Case Number 2019-005431-

       CC-05) and to allow litigation in State Court to proceed to judgment as to the property

       located at 1050 NW 127th Place, Miami, FL 33182, and issuance and execution of the

       writ of possession.

   2. The stay is modified for the purpose of allowing Creditor to proceed with her Motion for

       Summary Judgment, its interest in the real property, up and through final judgment, and

       issuance and execution of the writ of possession. CREDITOR shall not seek nor obtain

       any in personam judgment against the Debtor for any cause of action not based in fraud

       or willful and malicious injury as defined in 11 U.S.C. §§523(a)(2)(A) and 523(a)(6).

   3. Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is not applicable and

       CREDITOR may immediately enforce and implement this order granting relief from the

       automatic stay.

                                               ###

Submitted by:

Arturo L. Arca
Trembly Law Firm
9700 South Dixie Highway
PH 1100
Miami, FL 33156
Telephone: (305)431-5678
E-Mail: arturo@tremblylaw.com
E-Mail: service@tremblylaw.com

The party submitting this order shall serve a copy of the signed order on all parties listed below
and file with the court a certificate of service conforming with Local Rule 2002-1(F).
              Case 20-15634-EPK        Doc 55     Filed 04/01/21   Page 3 of 3




Service List:
All Counsel of Record via the Court’s e-service system
